United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-1457
                       ___________________________

                        Doctors Testing Center, LLC II

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Department of Health and Human Services, Sylvia Mathews Burwell1, Secretary

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                           Submitted: January 7, 2015
                             Filed: January 8, 2015
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.




      1
       Sylvia Mathews Burwell has been appointed to serve as Secretary of the
Department of Health and Human Services, and is substituted as appellee pursuant
to Federal Rule of Appellate Procedure 43(c).
       Doctors Testing Center, LLC II, appeals the district court’s2 adverse grant of
summary judgment upholding the final decision of the Secretary of the Department
of Health and Human Services denying Medicare reimbursement for certain
audiology testing services. Following careful review, see Medcenter One Health Sys.
v. Sebelius, 635 F.3d 348, 350 (8th Cir. 2011) (standard of review), we agree with the
district court that the Secretary’s decision is supported by substantial evidence. See
42 U.S.C. § 405(g); 42 U.S.C. § 1395ff(b)(1)(A). Accordingly, the judgment is
affirmed. See 8th Cir. R. 47B.
                         ______________________________




      2
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.

                                         -2-